117 P.3d 301 (2005)
200 Or. App. 725
STATE of Oregon, Respondent,
v.
Christopher Lee RUSSELL, Appellant.
20-03-14609; A123638.
Court of Appeals of Oregon.
Submitted on Record and Briefs June 30, 2005.
Decided July 27, 2005.
Peter A. Ozanne, Executive Director, Peter Gartlan, Chief Defender, and Anne F. Munsey, Deputy Public Defender, Office of Public Defense Services, filed the briefs for appellant.
Hardy Myers, Attorney General, Mary H. Williams, Solicitor General, and Douglas F. Zier, Assistant Attorney General, filed the brief for respondent.
Before EDMONDS, Presiding Judge, and LINDER[*] and SCHUMAN, Judges.
PER CURIAM.
Sentence vacated; remanded for resentencing; otherwise affirmed. State v. Perez, 196 Or.App. 364, 102 P.3d 705 (2004), rev. allowed, 338 Or. 488, 113 P.3d 434 (2005); ORS 138.222(5).
NOTES
[*]  Linder, J., vice Richardson, S. J.